QBfficeof toe Bttornep @eneral
                                         &ate of IEexae
DAN MORALES
 .ATTORSEY
       GENERAL                             March 21, 1996

     The Honorable Patrick J. Fleming               Opinion No. DM-380
     Parker County Attorney
     One Courthouse Square                          Re: Whether the Parker County Hospital
     Weather-ford, Texas 76086                      District is responsible for the payment of
                                                    health care costs for inmates in the Parker
                                                    County Jail who are “eligible residents” of
                                                    the hospital district under chapter 61 of the
                                                    Health and Safety Code and related
                                                    questions (RQ-863)

     Dear Mr. Fleming:

             You ask several questions concerning the origin of payment for health care
     assistance of inmates of the Parker County Jail. Specificahy, you ask whether, in
     particular situations, the district, the jail, or some other entity is responsible for the
     payment of health care costs of county jail inmates. We assume you do not inquire about
     prisoners held for another jurisdiction pursuant to a contract between Parker County and
     the other jurisdiction. We will begin our analysis by examining statutes pertinent to the
     Parker County Hospital District (the “hospital district”).

             “Pursuant to the authority granted by the provisions of Section 9 of Article JX of
     the Constitution of the State of Texas,” the legislature authorized the creation of the
     hospital district in 1965. See Act of March 10, 1965, 59th Leg., RS., ch. 35, 3 1, 1965
     Tex. Gen. Laws 93, 93, amenakd by Act of May 28, 1975, 64th Leg., R.S., ch. 444, tj 1,
      1975 Tex. Gen. Laws 1186, 1187; Act of May 31, 1981.67th Leg., RX, ch. 472, 1981
     Tex. Gen. Laws 2081,2081-82; Act of April 27, 1989,71st Leg., RS., ch. 66, 1989 Tex.
     Oen. Laws 378, 378-80; Act of May 25, 1991, 72d Leg., R.S., ch. 705, $37, 1991 Tex.
     Cien. Laws 2520,2529. Section 1 of the hospital district’s enabling legislation establishes
     the hospital district’s boundaries as coextensive with the boundaries of Parker County and
     provides the hospital district “such rights, powers and duties as” the enabling act
     prescribes. Act ofMarch 10, 1965,59th Leg., R.S., ch. 35, 5 1, 1965 Tex. Gen. Laws 93,
     93.

             The enabling act establishes as one of the hospital district’s duties “‘full
     responsibility for providing medical and hospital care for    needy inhabitants     .” of the
     hospital district. Id. 9 2, at 94; see aZso Health & Safety Code $286.082(a) (requiring
     hospital district created by voter approval to provide, without charge, care and treatment
     of indigent patient). Moreover, section 20 of the enabling legislation provides as follows:
                   After creation of the hospital district, neither Parker County,
               Texas, nor any city or town therein shall thereafter issue bonds or
The Honorable Patrick J. Pleming - Page 2          (DM-380)




           other evidences of indebtedness for. . . medical treatment of indigent
           persons within such boundaries, nor shag such political subdivisions
           levy taxes for. . . such purposes. The said hospital district shah
           assume fbh responaibiity for the operation of all hospital facilities for
           the tinnishing of medical and hospital care of indigent persons within
           its boundaries.

Act ofMarch 10,1965,69th      Leg., RS., ch. 35, 5 20, 1965 Tex. Gen. Laws 93,99.

         The hospital district’s enabling act mirrors article IX., section 9 of the Texas
Constitution, which authorizes the legislature to provide for the creation of hospital
dis&ictssolongas”anydiatrictsocreated...         assume[s] 111 responsibiity for providing
medical and hospital care for its needy inhabiis.”        After the creation of a hospital
district, article Iy section 9 states, “no other municipality or political subdivision shag
have the power to levy taxes or issue bonds or other obligations. . . for providing medical
care within the boundaries of the district.”

        In addition to the hospital district’s enabling act and article IX, section 9 of the
constitution, two statutes are &vant to your questions: the Indigent Health Care and
Treatment Act, Health and Safety Code chapter 61. and Code of Criminal Procedure
article 104.002. Chapter 61 of the Health and Safbty Code pertains to the provision of
medical care. to “eligible” individuals, i.e., individuals who meet the income and resources
requirements established by or in accordance with chapter 61. Health & Safety Code
5 61.002(4). A hospital district must provide to a resident of the hospital district the
he&h care services required under the Texas Constitution and the hospital district’s
enabling act. Id. 5 61.055. (Siiarly,         section 286.082 of the Health and Safety Code
requires a hospital district created by voter approval to provide, without charge, necessary
medical care and treatment to an indigent patient. See Act of March 10,1%5,59th Leg.,
RS., ch. 35,s 3, 1965 Tex. Gen. Laws 93.94).

        With regard to an eligible individual who does not reside within the service area of
a hospital district, a county is responsible for the provision of health care assistance to the
individual if the individual resides within the county and has no other adequate source of
payment. Health & Safety Code 4 61.023(a); see ah id. 5 61.022 (requiring county to
provide health care assistance to eligible county residents). A county may, however,
establish a less restrictive standard of eligibility. Id. 0 61.023(b).

        Thus, whether a hospital district or a county bears the cost of an eligible
individual’s health care assistance depends primarily on the individual’s place of residence.
“[A] person is presumed to be a resident of the govemmentaJ entity in which the person’s
home or fixed place of habitation to which the person intends to return after a temporary
absence is located. . . . [Jlf a person’s home or 6xed place of habitation is located in a
hospital district, the person is presumed to be a resident of that hospital district.” Id.
5 61.003(a). The Department of He&h is the arbiter of any disputes between a provider
of assistance and a governmental entity or hospital district regarding an individual’s
residence. Id. § 61.004(a).


                                            p. 2065
The Honorable Patrick J. Fleming - Page 3          (DM-380)




        Article 104.002 of the Code of Criminal Procedure specifically per&s to the
provision of medical, dental, or health-related services to prisoners confined in a county
jail.

               (a) Except as otherwise provided by this article, a county is
          liable for all expenses incurred in the safekeepii    of prisoners
          confinedinthewuntyjailorkeptundaguardbythccounty..          ..

               (b) If a county incurs eqenses for the safekeeping of a prisoner
          from another county, the shetifF shall submit to the county judge an
          account of acpmses incurred by the county for the prisoner. The
          county judge shall approve the amount he determines is a correct
          statement of the expend and sign and date the account.
               (c) The county judge shall submit to the wmmissioners court of
          the wunty for which the prisoner was kept, at a regular term of the
          court, his signed statement of the account described by Subsection
          (b). If the wmmissione-rs court determines that the account is in
          accordance with the law, it shall order the county treasurer to issue
          to the she-r8 of the wunty submitting the statement a drag in an
          amount approved by the court.

               (d) A person who is or was a prisoner in a county jail and
          received medical, dental, or health related services from a county or a
          hospital district shall be required to pay for such services when they
          are rendered. If such prisoner is an eligible county resident as
          de&ted in Section 61.002, Health and Safety Code, the county or
          hospital district providing the services has a right of subrogation to
          the prisoner’s right of recovery from any source, limited to the cost
          of WV&S provided. A prisoner, unless the prisoner tidly pays for
          the cost of services received, shall remain obligated to reimburse the
          wunty or hospital district for any medical, dental, or health services
          provided, and the. county or hospital district may apply for
          reimbursement in the manner provided by Chapter 61. Health and
          Safkty Code. A wunty or hospital district shall have authority to
          recover the amount expended in a civil action.1 [Footnote added.]

        In Attorney General Opiion DM-225 this office considered whether the Kames
County Jail or the Kames County Hospital District is liable for the costs of health care
assistance rendered to inmates of the Kames County Jail who are eligible for such
assistance under chapter 61 of the Health and Safety Code. Attorney General Opinion




        ‘See Act of April 25,1995,74th Leg., RS., ch. 76,§ 3.22, 1995 Tar. Ses Law Serv.458,469.


                                              p. 2066
The Honorable Patrick J. Pleming - Page 4          (DM-380)




DM-225 (1993) at 1. The opinion 6rst addresses the responsibiity of the Kames County
Hospital District for eligible individuals who reside in the hospital district:

           [Slection 61.055 of the Indigent Health Care and Treatment
           Act . provides that a hospital district must provide the health care
           services and treatment required by the wnstitution and the district’s
           enabling legislation. . . . [Tlhe Karnes County Hospital District has
           been created in Kmnes County and is coextensive with the
           county. . The district’s enabling act and the wnstitution require
           the district to provide medical care for its needy residents . . . . Prior
           opinions of this office have wnsistently opined that a hospital
           district’s duty to provide medical care for their indigent residents
           extends to such residents when they are held in county jails.
           Attorney Cienet-al Opiions lM-643 (1987); I’M-487 (1986); H-703
           (1975). Thus, it is our opinion that the Kames County Hospital
           District is responsible for the medical costs of an indigent jail inmate
           who is a resident of that district.
Id.

         The opinion next determines that, for an eligible inmate residing in another hospital
district or the service area of a public hospital,s that hospital district or public hospital is
liable for the costs of health care assistance rendered to the inmate. Id. at 2. The opinion
expressly does notconsider, however, the responsibility of costs for health care assistance
rendered to inmates who are not residents of Texas. Id. at 3.

        The opinion finally contemplates an indigent inmate of the Kames County Jail who
does not reside in Kames County, nor within any hospital district or public hospital service
area. Id. at 2. Construing section 61.022 of the Health and Safety Code together with
article 104.002(d) of the Code of Criminal Procedure, the opinion determines that the
inmate’s county of residence is ultimately responsible for the costs of health care
assistance provided to such an inmate. Id. at 3.




                (1) thebasicirComcand lraommarcquiromentscstahliihythc~cws
           Dqytmmt of Health]mtderSections61.006 and 61.008 and in effect when the
           assrstanccis rqxstcd; or
               (2) a less restrib     income and --adoptcdbyti
           hospitalservingthe ama in which the paxon ES&S.
Id.8 61.052(a).


                                             p. 2067
The Honorable Patrick J. Fleming - Page 5           (DM-380)




        Attorney General Opiion DM-225 resolves some of your questions. You tirst ask
whether the hospital district or the county is responsible for the payment of health care
costs, “including outpatient and inpatient care, dental care and pharmacmtical wstq” for
indigent prisoners in the Parker County Jail who are residents of Parker County. Because
the boundaries of the hospital district are coextensive with Parker County, a resident of
the county is a resident of the hospital district. Under the hospital district’s enabling act,
the hospital district must assume. “thll responsibiity for providing medical and hospital
care for its needy inhabitants . . . .” Act of March 10, 1965, 69th Leg., RS.. ch. 35, 8 2,
 1965 Tex. Gen. Laws 93, 94; see a%0 Tar. Const. art. IX, 8 9. The hospital district’s
duties extend to its eligible residents housed in the county jail. See Attorney General
Opiion DM-225 (1993) at 1. Accordingly, the hospital district either must provide such
imnates necessary medical and hospital care or recompense the providers of the care.’ See
Act of March 10, 1%5, 69th Leg., RS., ch. 35, 5 2, 1%5 Tex. Gut. Laws 93. 93-94;
Health & Safety Code 48 61.055,286.082(a); Attorney General Opiion DM-225 (1993)
at 1.

         Whether the “medical and hospital care” the hospital district must provide includes
outpatient and inpatient care, dental care, and pharmaceutical costs is a matter left to the
discretion of the hospital district’s governing body. Attorney General Opiion DM-37
(1991) at 5 (quoting Attorney General Opiion JM-1052 (1989) at 4).

                Certainly, the Texas Constitution and statutory law require
           hospital districts to provide at least essential medical services to their
           indigent residents. Whether a hospital district must provide a specific
           service., however, is a matter that the legislature has chosen by
           default’ to leave to the governing body of a hospital district.
Id. (footnote added).

         You ask whether the hospital district or Parker County is responsible for the
payment of health care costs incurred by an eligible inmate of the Parker County Jail who
resides in another county. As we determined in Attorney General Opiion DM-225, the
inmate’s county of residence is ultimately responsible for the wsts of health care
assistance provided to the inmate if the inmate resides outside the bounds of a hospital
district or public hospital service area. Attorney General Opiion DM-225 (1993) at 3.




                                              p. 2068
The Honorable Patrick J. Fleming - Page 6           (DM-380)




Lilrewise, if the eiigible inmate resides in another hospital district, the inmate’s home
hospital district is liable to the Parker County HospitaJ District for all health care services
the hOme hospital district is required to provide, as well as additional services the home
hospital district regulady provides.

        If,ontheotherhand,theinmateresideswithintbeeaviceareaofapublichospitrZ
we believe the Parker County HospitaJ District must look to two entities fbr
rehbumme-nt.       A public hospital is required to provide only inpatient and outpatient
hospital services. See Health & Safety Code 05 61.028(a)(l), .054(a). Thus, the inmate’s
home public hospital is liable to the Parker County Hospital District only for the cost of
such setvices rendered to the inmate. The public hospital may be liable for other health
care servica if it mgtdarly provides such setvices to its eligible residents. See id
§ 61.054(b), (c). The county of the eligible inmate’s residence is liable for all health care
costs not covered by the public hospital ( assuming the county is required to provide such
setvices under section 61.028(a) of the Health and Safety Code or regularly provides such
services under section 61.028(b)).

        The- statutesdo not indicate how a provider of health care assistance is to receive
reimbursanent ikom the governmental entity that is ultimately gable for an eligible
inmate’s health care costs. If the hospital district provides health care services to an
eligible imnate of the Parker County Jail who resides in another wunty, hospital district,
or public hospital service area, we believe the hospital district may bill the governmental
entity or entities that is ultimately liable for the wsts. Because you do not inquire as to
the propriety of any other methods, we do not address other possible methods.

         You ask whether the hospital district or Parker County is responsible for the
payment of all health care costs of an eligible prisoner in the wunty jail who resides in
another state.5 As we mentioned, Attorney General Opinion DM-225 expressly mserves
this question. Under article 104.002(d) of the Code of Criminal Procedure, the hospital
district must require an inmate to pay for medical, dental, or health related services at the
time the serviws are rendered. If, however, the inmate is “an eligible county resident as
de&ted in Section 61.002, Health and Safety Code,” the hospital district has a right of
subrogation to the prisoner’s right of recovery from any source. Code Crim. Proc. art.
 104.002(d). The hospital district may apply for reimbursement as permitted by Health and
Safety Code chapter 61, the Jndigent Health Care and Treatment Act.

        We believe chapter 61 of the Health and Safety Code pertains only to the costs of
medical treatment for Texas residents. Nothing in chapter 61 appears to contemplate an
indigent resident of another state. For example, section 61.003(a) of the Health and
Safbty Code presumes a person to reside in “the governmental entity” in which the

         ~You&not~~wc&not,thcnforr,EohFida,wwhichcntityisLiaMcforthcEostsofhcaltb
cerr~rradendmweligiMeinmatcwhoisaeili+cn~aoothcrcarntry.                        ButseeAttomy
Gcwml Opiioo JM-1021 (1989) at 4-5 (sqgcsting tbat IndigentHealth Caread Treatmat Act dog
not exclude illcpl immigrantsfromcoverageiftbcy meet midauq and eligibilityrapircmnt).



                                             p. 2069
The Honorable Patrick J. Pleming - Page 7          (DM-380)




person’s home is located. “Governmental entity” is defined to include a county,
municipality, or other political subdivision of the me. In addition, section 61.002(4)
requires the Department of Human Services to mandate that every applicant for health
care inform the department of, among other things, the applicant’s “wunty of residence.”
Nothing in section 61.007 requires the Department of Human Services to obtain
information regarding the applicant’s state of residence. If the legislature had considered
that an indigent applicant may be i?om another state, we believe the legislature would have
provided in these two sections, or elsewhere, for a county, hospital district, and public
hospital to determine the applicant’s state of residence. Accordingly, we believe article
 104.002(d) of the. Code of CriminaJ Procedure provides a hospital district a right of
subrogation to an inmate’s right of reimbumemem only when the inmate is an eligible
resident of Texas. When an indigent inmate resides in another state, section 104.002(d)
permits a hospitaJ district to seek reimbursement only from the inmate.

        You ask whether the hospital district may establish an indigent he&h care policy
that provides fewer medical services than the amount of medical services an indigent
prisoner is entitled to under federal or state laws. Under section 61.055 of the Health and
Safety Code, the hospital district must provide all health care services required under the
Texas Constitution and the hospital district’s enabling act. As we stated above, the
hospital district must provide, at the least, ail essential medical services to its eligible
residents. See Attorney General Opinion DM-37 (1991) at 5 (quoting JM-1052 (1989) at
4); supra p. 5. E, as you suggest, federal Jaw indeed requires a hospital district to provide
additional medical services, the hospital district must provide such services.6 Whether a
hospital district must provide any other, nonrequired services is within the discretion of
the hospital district’s governing body. See Attorney General Opiion DM-37 (1991) at 5
(quoting JM-1052 (1989) at 4); suprap. 5.

        In a related vein, you ask whether the hospital district may “establish an application
for indigent health care that requests so much information that it is impossible for an
inmate to complete the. application in order to be considered for indigent health care
setviws.” You also ask who determines an inmate’s eligibility to receive health care
assistance under chapter 61 of the Health and Safety Code, and whether the decision
maker may “do so in such a fashion that deprives the imnate of health care as required by
law.” We will answer these questions together.

        The hospital district makes the determination as to whether a particular applicant
for health care assistance is eligible for such assistance. Section 286.082(b) of the Health
and Safq Code requires a hospital district annuahy to adopt an application procedure to
determine eligibility for assistance. See ah Health & Safety Code 3 61.053(a) (requiring
hospital district to adopt application procedure). Section 286.082(c) authorizes the
hospital district administrator to “have an inquiry made into the financial circumsmnces of




                                            p. 2070
The Honorable Patrick J. Pleming - Page 8         (DM-380)




the applicant patient and a relative of the patient who is legally responsible for the
patient’s support. See also Act of March 10, 1965, 59th Leg., RS., ch. 35, 5 18, 1%5
Tar. Cert. Laws 93, 99 (requiring administrator of hospital district to inquire into
chmstanccs     of patient residing within hospital district).

         Although a hospital district need not comply with the eligibiity standards and
application, documentation, and verification procedures the Department of Health has
adopted pursuant to section 61.006 of the Health and Safety Code, the hospital district
may use the standards and procedures as guidance in developing its own standards and
procedures. See Attorney General Opiion JM-858 (1988) at 3; see aLF0 supra note 4
(descrii     adoption of Texas Constitution article IX, section 9A). The. hospital district
alsomryrefertothelistofinformation~~pti~fOTIISSi~fiomacOuntymust
provide. See Health & Safes Code 8 61.007;7 40 T.A.C. $15607(c).

        A hospital district may not adopt eligibility standards or application procedures
that are inconsistent with its enabling act. Moreover, we do not believe a hospital district
may establish standads or procedures that ckumvent the hospital district’s wnstitutional
duty to provide “medical and hospital care for its needy inhabitants.” See Tex. Const. art.
IX, 8 9. Whethex pticular        standards or procedures circumvent a hospital district’s
wnstuutional duty is a question involving the resolution of fact issues; such a question is
inappropriate to the opinion process. See, e.g., Attorney General Opinions DM-98 (1992)
at 3, H-56 (1973) at 3, M-187 (1%8) at 3,0-2911 (1940) at 2.

        You ask which go vemnmtal entity is responsible for medical costs incurred by an
indigent inmate in the county jail who is a state prisoner. Article 104.002 of the Code of
Criminal Prowdure refbrs only to a prisoner in a county jail, without distinguishing




               (1) the applicant’sml nameand addmsq
               (2) the appIicaat’6SociaIswmi@ mmlbcr,if available;
               (3) tknumherdpusoastnthsappIka&heaseheId,exclexdudingpersmu
          raxiviq AFDC, SSI, or I&&aid bandits;
               (4) tkapp~sanmlyof-;
              (5) tbeexistwwofiosmwwmwycorahcrborpitiM~~-
          berdts for which tk applicantis eligible;
              (6) aaylmasferdtitIetcmaIpmpntylbattka@icaathasmadeIathc
          prowding 24 monIb&
               (7) the appIiwnt’s ammalbus&old income,eacI*   the inanne efaay
           bouscholdmembertuxiviq AFDC, SSI,er Medicaidbet&S: aad
                (8) theamountofthcapplicant,sLiquidrpEas~tbeequityvalucdtbe
           appIicanI’scar and mal propmy.


                                          p. 2071
The Honorable Patrick J. Fleming - Page 9           (DM-380)




between those prisoners who are prisoners of the wunty or prisoners of the state. See
Attorney General Opiions JM-730 (1987) at 2, Jh4-743 (1987) at 2. Furthermore, we
find no statute that expressly encumbers the state with the responsibiity of medical care
for state prisoners housed in county jails. See Gov’t Code $493.001; cfl Attorney
General Opiion JM-743 (1987) at 2 (wnstndng statutory predecessor to Gov’t Code
5 493.001, men&dby Act of March 25, 1991, 72d Leg., RS.. ch. 16. 8 10.01(a). 1991
Tex. Gen. Laws 244, 274). Consequently, if the hospital district renders health care
asaktance to an eligible state prisoner housed in the county jail, the hospital district is paid
for the services in accordance with article 104.002(d) of the Code of Criminal Procedure
and chapter 61 of the Health and Safety Code.

         You a& whether Parker County may levy and wllect taxes for the costs of
medical care for eligible prisoners in the Parker County Jail. As we have stated above, the
hospital district’s enabrmg act prohibits the county from issuing “bonds or other evidences
of indebtedness for.      medical treatment of indigent persons within [the] boundaries” of
the hospital district, see Act ofMarch 10, 1%5,69th keg., R.S., ch. 35, 5 20, 1%5 Tex.
Gen. Laws 93,99; in addition, the. enabling act prohibits the county from levying taxes for
such purposes, id Furthermore, article JX, section 9 of the Texas Constitution deprives
any other political subdivision, including a county, of wle power to levy taxes or issue
bonds or other obligations . for providing medical care within the boundaries of the
district.” Tex. Const. art. JX, § 9.

         The hospital district’s responsibiity to provide medical and hospital care extends
only to residents of the hospital district. See Tex. Const. art. JX, 5 9; Health & Safety
Code $61.055; Act ofMarch 10, 1965, 69th Leg., RS., ch. 35, $20, 1965 Tar. Gen.
Laws 93, 99. Thus, neither the enabling act nor article JX, section 9 of the Texas
Constitution precludes Parker County from raising revenue, through the wllection of
taxes, to pay medical costs of eligible inmates who are not residents of the hospital
district.* But see Tex. Const. art. VI& 3 3 (mandating that taxes shag be levied and


        *Acotmtymaylevytaxesonlyinammian~          tilhtheamybodgu.       .%eLccalGov’tcIxk
8 111.010(a). Section 111.OlOofthc Local Govmmeot Codeapplies only to a cotmtywith a population
oT225,oooor1tssthatQcsnotopaatcundcrchapa111,subchapercoftheLocalGovernmmtcodc.
LocalGov’tC&~111.001.         Acarntywithapopllationgnatcrthan125.000maychowctocpaatc
mxlersnhcbapter   C. Id.5 111.061. ParkerComttyhas a populationof64,785. U.S. Dcpartmnt of
-,         15’5’0 thWJS   OF POpULATION: G-       POPULATION cltARACTERISllCS:'fEXAS  3 (1%)).
Thos,hkerthnymnstoperateinacaMkwe with chapter 111. dchaptu A, of which section
111.010isapart.




                                             p. 2072
The Honorable Patrick J. Fleming - Page 10          (DM-380)




wkted     for pub;: : purposes only); see ah id. art. IJJ. 8 52(a) (Prohibiting expenditure of
public lunds for nonpublic purposes).

        We question the necessity of raising revenues to cover the costs of providing
health care assistance to county jail inmates who do not reside in Parker County, however,
because subsection (d) of article 104.002 of the Code of Criminal Procedure appears to
abv the provider of medical se&es to recoup its costs. See Hearings on H.B. 2308
Before the House Comm. on County AlGim, 70th Leg. (Apr. 7.1987) (statement of Dan
Smith, Beg County Sheriff) (tape available from House Video/Audio !&&es Oflice)
(stating that House Bii 2308, which became article 104.002(d) when enacted, provided
various methods 6om mrmbmxment of medical costs counties pay for county jail
itUtUS).

         You finally ask what retnedies may be taken against the hospital district or its
board, either as a whole or as separate individuals, if the hospital district fails to cany out
its wdtutional     and statutory duty to provide “medical and hospital care for its needy
inhabitants.“s Tex. Const. art. IX, 8 9; Act of March 10, 1%5,69th Leg., RS., ch. 35,
8 2,1%5 Tex. Gen. Laws 93,93-94. You list mandamus, criminal prosecution for official
miawnduct, removal from office, and joining the hospital district in a civil rights action for
fiihtre to provide adequate health care. to eligible imnates. Whether a particular remedy is
available or appropriate depends on the facts of the particular situation. The issue is,
therefore, fact-based and inappropriate to the opinion process. E.g., Attomey General
Opiions DM-98 (1992) at 3, H-56 (1973) at 3, M-187 (1968) at 3.0-2911 (1940) at 2.

                                    SUMMARY

                Tbe Parker County Hospital District must provide necessaq
           medical and hospital care to inmates of the county jail who reside in
           Parker County. In the alternative, the hospital district may reimburse
           the providers of such care. Whether the medical and hospital care
           the hospital district must provide includes outpatient and inpatient
           care, dental care, and pharmaceutical coats is a matter letI to the
           discretion of the governing body of the Parker County Hospital
           District, except that the hospital district may not provide fewer
           servicu than required by law.

                With respect to M inmate of the Parker County Jail who resides
           in another county, outside the boundaries of a hospital district or the
           service area of a public hospital and who is eligible for health care
           assistant under chapter 61 of the Health and Safety Code, the

         pYoualsoaskwhcthcr.iflbchc6pitaldistrbbsnmdcmdmcdical    smiwatoapriwwrwhois
~~~leundnchapta61tbeHcalthendsaf*ycode,~~bospitaldistriaEbarldraLpaymmtfrom
that prisoneror the coomy. We have pmdiag More as woUws opinion tequcs&numberRQ-685, that
cams&rsmldwill answw that qnestion.



                                             p. 2073
TheHonorablePatrick    J. Fleming - Page 11      (DM-380)




         inmate’s county of residence is responsible for the costs of health
         cm assistance provided to the inmate. If the inmate resides within
         the boundaries of another hospital district, that hospital district is
         responsible to the Parker County Hospital District for the costs of
         any health care services the. home hospital district is required to
         provide, as well as any additional services the home hospital district
         regularly provides. Jf the inmate resides within the service area of a
         public hospital, the public hospital must reimburse. the Parker County
         Hospital District for the costs of inpatient and outpatient hospital
         services provided to an eligible inmate of the Parker County Jail, as
         well as the costs of any other health care amistance the home public
         hospital reguMy provides.         Oenerally, the inmate’s wunty of
         residence is responsible for the remaining costs of health care
         assistMce.

              If the Parker County Hospital District provides health care
         assistance to an inmate in the Parker County Jail who is eligible for
         assistance under chapter 61 of the Health and Safety Code and who
         resides in another county, hospital district, or the service area of a
         public hospital, the hospital district may bii the govemmental entity
         or entities that is ultimately liable for the costs.

               An indigent inmate who resides in another state is ultimately
          liable for the costs of the medical services he or she has enjoyed. A
          hospital district may not subrogate itself to the right of an eligible
          inmate to reimbursement ifthe inmate resides outside the state.

               The Parker County Hospital District must provide to M eligible
          imnate of the Parker County Jail who is a resident of Parker County
          all essential medical care. The hospital district also must provide all
          health care assistance the federal law requires it to provide. Whether
          a hospital district provides other services is within the discretion of
          the hospital district’s governing body.

                In developing its own eligibility standards and application,
          documentation, and verilication procedures, a hospital district may
          refer for guidance to the standards and application, documentation,
          and verification procedures the Department of Health has adopted
          pursuant to Health and Safety Code section 61.006. The hospital
          disttict also may refer for guidance to the list of information an
          applicant for health care assistance from a county must provide,
          pursuant to Health and Safety Code section 61.007. A hospital
          district may not adopt eligibility standards or application,
          documentation, and verification procedures inwnsistent with its
          enabrmg act, nor may a hospital district establish standards and


                                           p. 2074
The Honorable Patrick J. Fleming - Page 12       ~-380)




          proceduresthat ciraunvent the hospital district’s wnstitutional duty
          under title IX, section 9 of the Texas Constitution.

                If a hospital district renders health care aa&ance to M eligible
          state prisoner housed in the county jail, the hospital district is paid
          for the services in accordance with Code of Criminal Procedum
          article 104002(d) and Health and Safbty Code chap&r 61.

               A county may levy taxes for medical wsts incurred by eligible
          inmatesofthewuntyjailwhoresideinanothawuntyifthetwisin
          accordance with the county budget. The wunty wmmissioners
          court must determine that the imposition of the tax for this purpose
          serves a public purpose.

               Whether a particular cause of action is available or appropriate
          to protest a hospital district goveming board’s dereliction of duties
          depends upon the facts of the situation.




                                                      DAN MORALES
                                                      Attorney General of Texas

JORGE VEGA
Fii Assistant Attorney Gene-ral

SARAH J. SHJRLEY
Chair, Opiion Committee

Prepared by Kymberiy K. Oltrogge
Assistant Attorney General




                                          p.   2075